DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.

Priority
1.	The instant application is a CON of US Application No. 16/736,746, filed 1/7/2020, now US Patent No. 10,915,716, which is a CON of US Application No. 16/115,339, filed 8/28/2018, now US Patent No. 10,528,776.

Information Disclosure Statement
2.	Acknowledgement is made to the information disclosure statement (IDS) submitted on 3/17/2021. The information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, & 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12, & 19 of U.S. Patent No. 10,915,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same subject matter and claim essentially the same limitations with only minor differences in terminology and/or phraseology.  See the table below wherein similarly claimed limitations are underlined.
Instant Application
US Patent No. 10,915,716
1. A method of tracking products via a distributed ledger stored at a plurality of computing devices of a distributed computing architecture, the method comprising: 
     storing the distributed ledger associated with a family of products, the distributed ledger including a plurality of blocks; 
     receiving an indication of proximity between a product in the family of products and a first computing device, wherein the indication of proximity identifies the product; 
     generating a new block automatically in response to receiving the indication of proximity, wherein the new block includes a payload identifying a transaction involving the product in the family of products and a new block header that includes a hash of a most recent block of the distributed ledger; and 
     appending the new block to the plurality of blocks of the distributed ledger.
1. A method of tracking of an object via a distributed ledger stored at each of a plurality of computing devices of a distributed computing architecture, the method comprising: 
     storing the distributed ledger associated with the object, the distributed ledger including a plurality of blocks; 
     receiving an indication of proximity between the object and a first computing device, wherein the indication of proximity identifies the object; 
     generating a new block automatically in response to receiving the indication of proximity, wherein the new block includes one or more transactions identifying one or more modifications to the object and a new block header that includes a hash of a most recent block of the distributed ledger; and 
     appending the new block to the plurality of blocks of the distributed ledger.
2. The method of claim 1, further comprising transmitting the new block to one or more of the plurality of computing devices, wherein the one or more of the plurality of computing devices append the new block to one or more copies of the distributed ledger.
2. The method of claim 1, further comprising transmitting the new block to one or more of the plurality of computing devices such that each of the plurality of computing devices append the new block to a respective copy of the distributed ledger.
14. The method of claim 1, further comprising: verifying the indication of proximity based on a code matching a corresponding code in a verification database, wherein the indication of proximity includes the code, the code received by the first computing device from an information medium corresponding to the product, appending the new block to the plurality of blocks is performed in response to verification of the indication of proximity.

The method of claim 1, wherein the indication of proximity includes a code received by the first computing device from an information medium corresponding to the object, and further comprising verifying the indication of proximity based on the code matching a corresponding code in a verification database.

8. The method of claim 7, wherein the new block is appended to the plurality of blocks of the distributed ledger automatically in response to verification of the indication of proximity.
15. The method of claim 1, wherein the indication of proximity between the product and the first computing device includes an indication that the first computing device received a wireless communication from wireless communication circuitry corresponding to the product.
9. The method of claim 1, wherein the indication of proximity between the object and the first computing device includes an indication that the first computing device received a wireless communication from wireless communication circuitry corresponding to the object.
16. The method of claim 1, wherein the indication of proximity between the product and the first computing device includes an indication that a camera of the first computing device captured an image corresponding to the product.
10. The method of claim 1, wherein the indication of proximity between the object and the first computing device includes an indication that a camera of the first computing device captured an image corresponding to the object.
17. The method of claim 16, wherein the image depicts an optical glyph corresponding to the product. 
11. The method of claim 10, wherein the image is of an optical glyph corresponding to the object.
18. A distributed computing system that includes a plurality of computing devices storing a distributed ledger, the distributed computing system comprising: 
     a memory storing the distributed ledger, wherein the distributed ledger is associated with a family of products and includes a plurality of blocks; 
     a network communication transceiver that receives an indication of proximity to a product in the family of products, wherein the indication of proximity identifies the product; and 
     one or more processors executing instructions that are stored in a memory, wherein execution of the instructions by the one or more processors: 
     generates a new block automatically in response to receiving the indication of proximity, wherein the new block includes a payload identifying a transaction involving the product in the family of products and a new block header that includes a hash of a most recent block of the distributed ledger, and 
     appends the new block to the plurality of blocks of the distributed ledger.
12. A distributed computing system that includes a plurality of computing devices each storing a distributed ledger, the distributed computing system comprising: 
     a memory storing the distributed ledger associated with an object, wherein the distributed ledger includes a plurality of blocks; 
     a network communication transceiver that receives an indication of proximity to the object, wherein the indication of proximity identifies the object; and 
     one or more processors executing instructions that are stored in a memory, wherein execution of the instructions by the one or more processors: 
     generates a new block automatically in response to receiving the indication of proximity, wherein the new block includes one or more transactions identifying one or more modifications to the object and a new block header that includes a hash of a most recent block of the distributed ledger, and 
     appends the new block to the plurality of blocks of the distributed ledger.
19. A method of tracking of an object via a distributed network architecture that includes a plurality of computing devices, the method comprising: 
     storing a distributed ledger associated with a family of products, the distributed ledger including a plurality of blocks stored at the plurality of computing devices; 
     receiving an indication of proximity between a first computing device and a product in the family of products, wherein the indication of proximity identifies the object; 
     transmitting a request to at least one of the plurality of computing devices to add a new block to the distributed ledger automatically in response to receiving the indication of proximity, the new block including a payload identifying a transaction involving the product in the family of products; 
     receiving the new block; and 
     appending the new block to the plurality of blocks of the distributed ledger. 
A method of tracking of an object via a distributed network architecture that includes a plurality of computing devices, the method comprising: 
     storing a distributed ledger associated with the object, the distributed ledger including a plurality of blocks at each of the plurality of computing devices; 
     receiving an indication of proximity between a first computing device and the object, wherein the indication of proximity identifies the object; 
     transmitting a request to at least one of the plurality of computing devices to add a new block to the distributed ledger automatically in response to receiving the indication of proximity, the new block including one or more transactions identifying one or more modifications to the object; 
     receiving the new block; and 
     appending the new block to the plurality of blocks of the distributed ledger.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876